Cooper, C. J.
This matter comes before us on a Motion to Dismiss. It appearing from the record that on January 30, 1959, the appellants secured an extension of time in which to file his transcript of record and assignment of errors, the extended date going to and including April 28,1959.
Thereafter, on May 14, 1959, the appellants filed his petition praying for an additional extension of time in which to file a transcript, to which the appellees filed objections and also a Motion to Dismiss.
It is true that this court has inherent power to grant time to perfect an appeal even after the expiration of time allowed by the rules of the Supreme Court, or statute, for sufficient reason shown. See State ex rel. Thomas v. Elkhart Circuit Ct. (1950), 228 Ind. 572, 94 N. E. 2d 485; Flanagan, Wiltrout & Hamilton’s Indiana Trial and Appellate Practice, §2471, p. 193, as the appellants herein maintain.
*529A review of appellants’ petition shows no sufficient reason why the petition for extension of time in which to file the transcript of record and assignment of errors was not timely filed, as provided for by Rule 2-2 of the Supreme Court.
Inasmuch as the appellant did not file his petition for extension of time or the transcript of record and assignment of errors within the time heretofore allotted by the court this cause is now dismissed, at the costs of the appellants.
Note. — Reported in 158 N. E. 2d 808.